This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 SUSAN D. ARELLANO,

 3          Plaintiff-Appellant,

 4 v.                                                     No. 33,516

 5 DOUG BARNES,

 6          Defendant-Appellee,

 7 and

 8 KRIS RAMANI,

 9          Defendant.

10 APPEAL FROM THE DISTRICT COURT OF SAN JUAN COUNTY
11 William C. Birdsall, District Judge

12 Susan Arellano
13 Albuquerque, NM

14 Kris Ramani
15 Albuquerque, NM

16 Pro Se Appellant

17 Russel A. Frost
18 Farmington, NM

19 for Appellee

20                                 MEMORANDUM OPINION
1 HANISEE, Judge.

2   {1}   Summary dismissal was proposed for the reasons stated in the notice of

3 proposed summary disposition. No memorandum opposing summary dismissal has

4 been filed and the time for doing so has expired. DISMISSED.

5   {2}   IT IS SO ORDERED.



6
7                                      J. MILES HANISEE, Judge

8 WE CONCUR:



 9
10 MICHAEL D. BUSTAMANTE, Judge



11
12 MICHAEL E. VIGIL, Judge




                                         2